Exhibit 10.1

 

Aug 15 19 05:56p pele kala corp 6029541244 p.2

 

[ex10-1_001.jpg]

 

August 14, 2019

 

Legacy Education Alliance Holdings, LLC

Attn: James E. May, CEO

1612 E. Cape Coral Parkway

Cape Coral, Florida 33904

 

Re:Agreement to Extend Expiration Date Under License Agreement

 

Dear Jim:

 

Further to our meeting in Scottsdale, Arizona last week, this letter constitutes
the agreement of Rich Dad Operating Company, LLC and Legacy Education Alliance
Holdings, LLC to amend Section 10.1 of the License Agreement between the parties
dated as of September 1, 2013, as amended by the First Amendment thereto dated
as of April 22, 2014 and the Second Amendment thereto dated as of January 25,
2018 (collectively, the “License Agreement”). In such regard, for good and
valuable consideration, the parties agree that Section 10.1 of the License
Agreement is hereby amended to read as follows:

 

“10.1 The Term hereunder shall commence upon the Effective Date and shall expire
on September 30, 2019 unless the Agreement is sooner terminated pursuant to
Section 10.2 or 10.3.”

 

Please confirm the agreement of Legacy Education Alliance Holdings, LLC as to
this amendment by counter-signing this letter in the space provided below and
returning a copy of this letter to the undersigned. The foregoing amendment
shall only become effective upon your delivery to the undersigned of such
counter-signed letter.

 

Yours truly,       Rich Dad Operating Comport, LLC       /s/ Kim Kiyosaki   Kim
Kiyosaki   Member  

 

  The foregoing amendment is agreed to and accepted.       Legacy Education
Alliance Holdings, LLC       By: /s/ James E. May   Name:  James E. May   Title:
CEO     8/16/19

 

[ex10-1_002.jpg]

 

 



 

